Title: To George Washington from Israel Shreve, 14 May 1798
From: Shreve, Israel
To: Washington, George



Dear General,
Washingtons Bottom [Pa.] 14th May 1798

It is with pain I have to inform your Excellency that the Installment becomeing Due to you from me the first of next month, on the account of the Great Scarcety of money, that I have but a poor Prospect of makeing up the Sum by the time, I had made my arangements as I thought would Inshure me the Cash in time but almost every expectation failes I have not ceased to do every thing Left in my power to raise It, I know you are a man of strict punctuality and have a right to expect it from others, but the Dificulty we at this time Laibour under makes It hard to Collect I have It all owing to me, and more than Sufficient now Due to make up the Sum, if they Could Comply with their Engagements with me, they are all men of Integrity, mostly my nearest Neighbours and very Industrious, but the Stagnation of Cash seems to put a Stop to Our most Sanguine Expectations; to bring Suites against those men at this time would ruin them, by Spareing them, if I am pushed with a Suit will very much hurt me, I know we are all doing all we Can to Collect the Money, If your Excellency could wate for the money, with receiveing the Interest It would be a Great favour at this time, your Security Is unquestionably good, the whole tract is under great Improvement, and I know as the rise of Land took place Soon after I Purchaced I had a Good bargain, if I Can Git payments from those I sold to So as to git out of Debt I Shall be happy as to a home, Something may probably turn up that will give us Better markets, the man who owes me the most has the old Mill in Posession, and at this time he has a Boat Loaded with Flower Down the River what Markets It will find I cannot Determing there is Little or no Market here for produce at this time, If the Perfidious French with their unjust Insolent demands that Cannot be Complied with, should force us into a war with them, when prehaps Necessaty will oblige us to become Allies to Great Brittain, whose Navy I hope will be Sufficient with Our Own Exertions, to keep them from Committing Depredations upon Our Coast, so much as they Boast of—those things in all humain probability may take place, if It should the Mississippi will be a fronteer, and Consequently

a Considerable fource Necessary to Garrison the Several posts there, this may make a market for this Country, although It is far from me to wish Such a Calamaty as war should take place, yet if It should it will be no Sin to make the best of the Market it would produce, for my part I wish for peace if we can have it upon Honourable terms, my desires are that I may be enabled to Extricate myself from Debt, and continue a private Citezen the remainder of my Life, I have Long Since Looked upon your Excellency as a friend and well wisher of mine, and when through Misfortune I did not punctually pay up the Installments as they became due, you reminded me and sharply reproved me for It, I still Considered it for my Good, Humbling myself under the reproff, I Anxiously wished and strove to be more punctual, but the times of Stagnation is against me, all shall yet be done on my part If property will Sell So as to Command Cash It shall be done therefore I do most Sincearly Implore your goodness If Consistant with the Arangements of your Affairs, to bear with Patience a Little while, and receive the Interest, to bring a Suit against me will not be worth while, for if you Cannot delay payment, I can Dispose of property to better Advantage than the Sheriff Could, and Save Cost, If I know myself I cannot be reproached with Extravigancy in Any way But with as much Steadiness as I am Capable of I Conduct myself famaly & affaires, your forbearence At this time will make me and my famaly happy, when at the Same time I do again promise to Exert myself as much as in me Lies to fulfill my Contract with you I hope to hear from your Excellency, if favourable It Shall not relax me from Earnestly Striveing. I am Sir with unfeigned regard your Excellencys Most Obedient and very Humble Servent

Israel Shreve

